United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 6, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 07-40154
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BENEDICTO ARANA-ASCENCIO, also known as Juan Aranda-Silva,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 1:06-CR-633-1
                         --------------------

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Benedicto Arana-

Ascencio preserves for further review his contention that his

sentence is unreasonable because this court’s post-Booker**

rulings have effectively reinstated the mandatory Sentencing

Guideline regime condemned in Booker.   Arana-Ascencio concedes

that his argument is foreclosed by United States v. Mares, 402
F.3d 511 (5th Cir. 2005), and its progeny, which have outlined

this court’s methodology for reviewing sentences for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                           No. 07-40154
                                -2-

reasonableness.   The appellant’s motion for summary disposition

is GRANTED, and the judgment of the district court is AFFIRMED.